Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 1 of 12 PageID: 1




     Melissa A. Salimbene
     Chiesa Shahinian & Giantomasi PC
     One Boland Drive
     West Orange, New Jersey 07052
     973.325.1500
     Attorneys for Plaintiffs
     Bravado International Group
     Merchandising Services, Inc.,
     LaFlame Enterprises, Inc.
     and Jacques Berman Webster II

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


     BRAVADO INTERNATIONAL GROUP                      Civil Action No.:
     MERCHANDISING SERVICES, INC.
     LAFLAME ENTERPRISES, INC. and
     JACQUES BERMAN WEBSTER II,
                                                                    COMPLAINT
                          Plaintiffs,

     v.

     JOHN DOES 1-100, JANE DOES 1-100,
     and XYZ COMPANIES 1-100,

                           Defendants.


             Plaintiffs Bravado International Group Merchandising Services, Inc. (“Bravado”),

     LaFlame Enterprises, Inc. (“LaFlame”) and Jacques Berman Webster II publically known as

     Travis Scott (the “Artist”) (collectively “Plaintiffs”), by and through their counsel Chiesa

     Shahinian & Giantomasi PC, complaining of defendants herein, alleges as follows:

                                        NATURE OF THE ACTION

             1.    This action arises under the Lanham Trademark Act of 1946, 15 U.S.C. § 1051

     et seq. (the “Lanham Act”), the Copyright Act of 1976, 17 U.S.C. § 101 et seq. (the “Copyright

     Act”), the New Jersey Fair Trade Act, N.J.S.A. 56:4-1, the New Jersey Consumer Fraud Act,



     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 2 of 12 PageID: 2




     N.J.S.A. 56:8-2 and for misappropriation and unfair competition under New Jersey common

     law.

                                     JURISDICTION AND VENUE

             2.     This Court has jurisdiction over the claims herein pursuant to 28 U.S.C. §§ 1331

     and 1338, and through the Court’s pendent jurisdiction. Venue is proper under 28 U.S.C.

     § 1391 because the defendants are subject to personal jurisdiction in this district.

                                                 PARTIES

             3.     Plaintiff Bravado International Group Merchandising Services, Inc. is a

     corporation duly organized under the laws of the State of California with its principal place of

     business in New York.

             4.     Plaintiff LaFlame is a corporation duly organized under the laws of the State of

     Delaware with its principal place of business in California. LaFlame is the owner of copyright

     rights in the images associated with the Artist and the Artist’s current ASTROWORLD concert

     tour. Specifically, LaFlame is the owner of copyright registrations for the following works of

     visual art:

                        Title of Work                     Copyright Registration No.

                           “Horse”                               VA0002126200

                    “Red Roller Coaster”                         VA0002126411

                         Teddy Bear”                             VA0002126336

                     “Travis Scott Bust”                         VA0002126194



             5.     Plaintiff Artist, who is a musical performer publically known as Travis Scott, is

     a United States citizen. The Artist is the owner of the exclusive trademark rights to the name,



                                                      2
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 3 of 12 PageID: 3




     likeness and merchandise of the musical performer known as TRAVIS SCOTT, including the

     marks ASTROWORLD and CACTUS JACK and logos related thereto. The Artist is the owner

     of the following approved federal trademark and service mark applications, among others:

                             Mark                             Application Serial Nos.

                                                                    88/187,224
                                                                    88/187,222
                                                                    88/187,191
                                                                    88/187,189
                                                                    88/187,185
                                                                    88/187,179

                                                                    88/187,112
                                                                    88/187,110
                                                                    88/187,107
                                                                    88/187,104
                                                                    88/187,099
                                                                    88/187,094
                                                                    88/187,083
                                                                    88/187,071

                                                                    88/152,130
                                                                    88/152,106
                                                                    88/187,112
                                                                    88/187,110
                                                                    88/187,107
                                                                    88/187,104
                                                                    88/187,099
                                                                    88/187,094
                                                                    88/187,083
                                                                    88/187,071

                       ASTROWORLD                                   87/978,573
                                                                    87/931,909

                        CACTUS JACK                                 87/976,190
                                                                    87/428,865


             6.     The Artist has used the TRAVIS SCOTT name and trademark since 2012 to

     identify himself as a music artist, singer, songwriter, producer, artist, performer and entertainer


                                                     3
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 4 of 12 PageID: 4




     in all phases of the entertainment industry and to distinguish himself from all other such artists.

     The Artist has assigned the TRAVIS SCOTT trademarks to LaFlame.                   The Artist has

     authorized LaFlame to grant to Bravado the exclusive right to distribute tour merchandise

     bearing the Artist’s name, logos, likeness, images, artwork, trademarks and copyrights

     (collectively, the “Intellectual Property”) on and in connection with various types of music-

     related merchandise sold and offered for sale in the vicinity of the Artist’s concert

     performances on his current ASTROWORLD concert tour (the “Tour”).

             7.      In other words, by license agreement between Bravado and LaFlame, Bravado

     has been granted the exclusive rights to distribute tour merchandise bearing the Intellectual

     Property on the Tour. The merchandise that will be offered for sale by Bravado at the Artist’s

     concerts on the Tour includes, without limitation, T-shirts, sweatshirts, hats, accessories and

     other merchandise (collectively, the “Tour Merchandise”). Bravado is the exclusive holder of

     rights to sell Tour Merchandise in the vicinity of the Artist’s concert performances on the Tour.

             8.      The identities of defendants, various John Does, Jane Does and XYZ

     Companies, are not presently known and this Complaint will be amended to include the names

     of such individuals and entities when identified. Upon information and belief, defendants were

     present at the Artist’s previous tours, and defendants were present at the Artist’s concerts on

     this current Tour in Baltimore, Maryland on November 8, 2018, Raleigh, North Carolina on

     November 9, Miami, Florida on November 11, Tampa, Florida on November 12 and Atlanta,

     Georgia on November 13, and will be present in New Jersey in connection with the Artist’s

     concert scheduled to be held at the Prudential Center in Newark, New Jersey on November 24,

     2018 (the “New Jersey Show”).          Defendants, therefore, will be subject to this Court’s

     jurisdiction.



                                                     4
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 5 of 12 PageID: 5




                                      FIRST CAUSE OF ACTION
                                       (Violation of Lanham Act)

             9.      Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

     if set forth fully herein.

             10.     The Artist has used his inherently distinctive name and trademarks to identify

     officially authorized goods and services and to distinguish the Artist from other musical

     performers. The Artist has, among other things, prominently displayed the trademarks and

     Intellectual Property in advertising and promotional material and on compact disc, vinyl record

     and audiotape packaging and merchandise, including Tour Merchandise. Plaintiffs and the

     Artist have realized, and expect to realize, substantial income from the sale of merchandise

     bearing the Artist’s trademarks and Intellectual Property (including the Tour Merchandise), and

     thousands of such items have been sold throughout the United States.

             11.     As a result of the foregoing, the Artist’s trademarks have developed, are famous

     and now possess secondary and distinctive meaning to purchasers of the Tour Merchandise.

             12.     The Artist has achieved wide renown during his career in the entertainment and

     music industry. The Artist’s trademarks and Intellectual Property have been used in interstate

     commerce on and for the purpose of identifying, among other things, Tour Merchandise,

     including T-shirts and other apparel.

             13.     The Artist has a decidedly strong and loyal following among concert-goers,

     radio listeners and music purchasers. The Artist has appeared, and will appear, in concerts at

     major arenas and stadiums in the United States and around the world, and has been seen and

     heard in concert by millions of popular music enthusiasts.

             14.     The United States portion of the Tour began in Baltimore, Maryland on

     November 8, 2018, and will continue with shows at major venues throughout the United States


                                                      5
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 6 of 12 PageID: 6




     and Canada, including the New Jersey Show on November 24, 2018. The United States portion

     of the Tour will conclude no sooner than December 22, 2018.

             15.    Bravado intends to sell Tour Merchandise at or near the site of the Artist’s

     concerts, including at the New Jersey Show.

             16.    Upon information and belief, at past concerts held by the Artist on his previous

     tours defendants have engaged in the unauthorized manufacture, distribution and sale of

     inferior merchandise bearing the Artist’s trademarks and Intellectual Property (the “Bootleg

     Merchandise”) in the vicinity of the Artist’s concerts. Plaintiffs believe that the defendant

     bootleggers and counterfeiters will sell, or attempt to sell, Bootleg Merchandise at all the shows

     on the Tour, including the New Jersey Show and at any subsequent concerts during the Tour.

             17.    The Bootleg Merchandise is of the same general appearance as the Tour

     Merchandise and is likely to confuse prospective purchasers as to the source or sponsorship of

     such Bootleg Merchandise.

             18.    Upon information and belief, the Bootleg Merchandise is generally of inferior

     quality. The sale of such merchandise is likely to injure the reputation of the Artist and

     Plaintiffs, which have developed by virtue of the Artist’s public performances and the

     reputation for high quality associated with the Tour Merchandise.

             19.    The manufacture, distribution and sale of Bootleg Merchandise by defendants,

     and those acting in concert with defendants, constitutes a false designation of the source of

     origin of such goods and falsely describes and represents such merchandise, in violation of

     Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)).




                                                     6
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 7 of 12 PageID: 7




             20.     The manufacture, distribution and sale of Bootleg Merchandise by defendants,

     and those acting in concert with defendants, constitutes dilution by tarnishment, in violation of

     Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c)).

             21.     The aforesaid acts by defendants, and those acting in concert with defendants,

     are likely to cause confusion or mistake and/or to deceive, and likely to cause the purchasing

     public to believe that the sale of such Bootleg Merchandise is authorized, sponsored or

     approved by the Artist and Plaintiffs, and that such Bootleg Merchandise is subject to the same

     quality control and regulation required by the Artist and Plaintiffs.

             22.     The use by defendants and others of the Artist’s Trademarks and Intellectual

     Property constitutes an attempt to palm off and appropriate to themselves the Artist’s and

     Plaintiffs’ exclusive rights therein.

             23.     Upon information and belief, defendants, and those acting in concert with

     defendants, have engaged, and will continue to engage, in such unauthorized activities in this

     State and elsewhere in interstate commerce and, unless enjoined, are likely to continue such

     activities throughout the Tour, to the great injury of Plaintiffs and the Artist.

             24.     Plaintiffs have no adequate remedy at law and have suffered, and will continue

     to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

     enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                      SECOND CAUSE OF ACTION
                                         (Unfair Competition)

             25.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

     if set forth fully herein.

             26.     Upon information and belief, the aforesaid acts by defendants and others have

     been, and will continue to be, committed with full knowledge of the rights of Plaintiffs and the


                                                       7
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 8 of 12 PageID: 8




     Artist, and have the effect of misleading and confusing the public and misappropriating and

     trading upon the property rights, goodwill and reputation inhering to the names and likenesses

     of the Artist.

             27.      Such misappropriation and unfair competition will interfere with Plaintiffs’

     rights and ability to exploit the commercial value of the Artist’s Intellectual Property.

             28.      Plaintiffs have no adequate remedy at law and have suffered, and will continue

     to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

     enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                       THIRD CAUSE OF ACTION
                                        (Violation of Copyright Act)

             29.      Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

     if set forth fully herein.

             30.      LaFlame is the owner of the various copyrights registered with the United States

     Copyright Office. By virtue of a license, Plaintiffs possess the exclusive rights to reproduce the

     copyrighted works, prepare derivative works based upon the copyrighted works and distribute

     copies of the copyrighted words.

             31.      Upon information and belief, defendants have produced and reproduced the

     copyrighted works, in addition to having prepared derivative works based upon and distributed

     derivative works based upon the copyrighted works without Plaintiff’s consent. Defendants’

     acts violate the Plaintiff’s exclusive rights under the Copyright Act, 17 U.S.C. §§ 106 and 501.

             32.      Defendants’ acts of infringement are willful, intentional and purposeful, in

     disregard of and with indifference to Plaintiffs’ rights.

             33.      Defendants’ infringement has been undertaken knowingly, and with the intent to

     financially gain from LaFlame’s protected copyrighted works.


                                                       8
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 9 of 12 PageID: 9




             34.     Upon information and belief, defendants, and those acting in concert with

     defendants, have engaged, and will continue to engage, in such unauthorized activities in this

     State and elsewhere in interstate commerce and, unless enjoined, are likely to continue such

     activities throughout the Tour, to the great injury of Plaintiffs.

             35.     Plaintiffs have no adequate remedy at law and have suffered, and will continue

     to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, is not

     enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                     FOURTH CAUSE OF ACTION
                                         (Right of Publicity)

             36.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

     if set forth fully herein.

             37.     By virtue of the expenditures of time, effort and talent by the Artist and

     Plaintiffs in advertising, publicizing and promoting the accomplishments of the Artist and

     through extensive commercial exploitation of the Artist’s public persona, the Artist and

     Plaintiffs have created rights of publicity in the Artist’s names and likenesses.

             38.     By virtue of license from the Artist, Plaintiffs are the owner of the Artist’s right

     of publicity in his name and likeness.

             39.     Defendants have used, and will continue to use, the Artist’s name, likeness

     and/or Intellectual Property without authorization and for purposes of trade and for other

     commercial purposes.

             40.     The aforesaid uses of the Artist’s name, likeness and/or Intellectual Property by

     defendants constitute infringements of such rights of publicity.




                                                       9
     7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 10 of 12 PageID: 10




              41.     Plaintiffs have no adequate remedy at law and have suffered, and will continue

      to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

      enjoined, will cause injury and monetary loss in an amount presently incalculable.


                                         FIFTH CAUSE OF ACTION
                                   (Misappropriation of the Right of Publicity)

              42.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

      if set forth fully herein.

              43.     By virtue of license from the Artist, Plaintiffs are the owner of the Artist’s rights

      of publicity in his names and likenesses.

              44.     Defendants have used, and will continue to use, the Artist’s name, likeness

      and/or Intellectual Property without authorization and for purposes of trade and for other

      commercial purposes.

              45.     The aforesaid uses of the Artist’s name, likeness and/or Intellectual Property by

      defendants constitute a misappropriation of Plaintiffs’ rights of publicity.

              46.     Plaintiffs have no adequate remedy at law and have suffered, and will continue

      to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

      enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                           SIXTH CAUSE OF ACTION
                                   (Violation of the New Jersey Fair Trade Act)

              47.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

      if set forth fully herein.

              48.     Plaintiffs’ claim hereunder arises under the New Jersey Fair Trade Act, N.J.S.A.

      56:4-1 (the “Fair Trade Act”).




                                                       10
      7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 11 of 12 PageID: 11




              49.     The aforesaid acts by defendants constitute the appropriation of Plaintiffs’

      names, brands, trademarks, reputations and goodwill in violation of the Fair Trade Act.

              50.     Plaintiffs have no adequate remedy at law and have suffered, and will continue

      to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

      enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                      SEVENTH CAUSE OF ACTION
                             (Violation of the New Jersey Consumer Fraud Act)

              51.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

      if set forth fully herein.

              52.     Plaintiffs’ claim hereunder arises under the New Jersey Consumer Fraud Act,

      N.J.S.A. 56:8-2 (“Consumer Fraud Act”).

              53.     The aforesaid acts by defendants constitute unconscionable commercial

      practices, deception, fraud, and misrepresentation in connection with the sale of merchandise in

      violation of the Consumer Fraud Act.

              54.     Plaintiffs have no adequate remedy at law and have suffered, and will continue

      to suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

      enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                          PRAYER FOR RELIEF

                              WHEREFORE, Plaintiffs seeks relief as follows:

              1.      That defendants, their agents, servants, employees, officers, attorneys,

      successors, and assigns, and all persons acting in concert with defendants, or on their behalf, be

      enjoined, in this and all other judicial districts in the United States, preliminarily during the

      course of this litigation and permanently, from:




                                                      11
      7962278.2
Case 2:18-cv-16209-JMV-JAD Document 1 Filed 11/16/18 Page 12 of 12 PageID: 12




                     (a)     manufacturing, distributing, selling, offering for sale, holding for sale or

      advertising any products bearing the name, Trademarks, Copyrights or likeness of the Artist or

      any colorable variation thereof; and

                     (b)     representing that any article of merchandise manufactured, distributed,

      sold, held for sale or advertised by them is sponsored or authorized by Plaintiffs in this district

      or in any other district in which Plaintiffs seek to enforce this Court’s injunction order.

              2.     That this Court authorize the United States Marshal, authorized agents of

      Plaintiffs, the local and state police, and/or any persons acting under their supervision, to seize

      and impound any and all Bootleg Merchandise which the defendants attempt to sell, distribute

      or hold for sale at, within, or in the vicinity of the arenas at which the Artist are performing,

      before, during or after said concerts.

              3.     That defendants deliver up for destruction all Bootleg Merchandise bearing the

      names, Trademarks, Copyrights or likenesses of the Artist.

              4.     That defendants pay to Plaintiffs damages in an amount to be determined based

      upon Plaintiffs’ loss of income from defendants’ unauthorized activities.

              5.     That Plaintiffs have such other and further relief as the Court deems to be

      reasonable, necessary and just.

                                                    CHIESA SHAHINIAN & GIANTOMASI PC
                                                    Attorneys for Plaintiffs
                                                    Bravado International Group
                                                    Merchandising Services, Inc.,
                                                    LaFlame Enterprises, Inc.
                                                    and Jacques Berman Webster II



                                                    By: /s/ Melissa A. Salimbene_______
                                                            MELISSA A. SALIMBENE
     Dated: November 15, 2018


                                                       12
      7962278.2
